Citation Nr: 1623972	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's November 8, 2013 notice of disagreement (NOD) was timely to appeal an August 29, 2012 rating decision.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel











INTRODUCTION

The Veteran served on active duty from June 2005 to June 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a NOD to this determination in December 2013.  A statement of the case (SOC) was provided on May 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2014.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran filed a NOD to the August 29, 2012 rating decision on November 8, 2013, more than one year after notification of such.  No documentation associated with the claims file is construed as any actual or constructive attempt on the part of the Veteran to file a NOD within one year after notification of the August 29, 2012 rating decision.


CONCLUSION OF LAW

The Veteran's November 8, 2013 NOD to the August 29, 2012 rating decision is not timely and, therefore, an appeal of that decision has not been properly initiated.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claim deals with the timeliness of a NOD, and not the underlying claim for an increased initial evaluation upon which it would be based if found to be timely.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim.  The duty to assist is not abrogated by the granting of service connection.  VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Pursuant to applicable legal authority, an appeal is initiated by a timely filed NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be filed with the office that entered the determination with which disagreement has been expressed.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

38 U.S.C.A. § 7105(d)(3)  provides that "questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result constitutes a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination becomes final. The date of mailing the letter of notification of the determination is presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

When regulations implemented by VA require that any written document be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305(a).

Analysis

In a letter dated August 31, 2012 the RO informed the Veteran, in part, that service connection was granted for an adjustment disorder with mixed emotional features chronic (also claimed as insomnia) and alcohol use/abuse with an evaluation of 30
percent effective June 2, 2011 and a denial of service connection for all other remaining issues.  Following this decision, the Veteran submitted correspondence on two separate occasions in September 2012 and May 2013, which were limited to requests to add dependents to his award.  There was no indication provided in either of these correspondences regarding a disagreement with the August 29, 2012 rating decision.  The next correspondence received from the Veteran was received on November 8, 2013.  In this correspondence the Veteran indicated that he had sent a previous NOD to the RO for his August 29, 2012 rating decision and that he had been informed by the RO that they never received it.  As such, he sent the November 8, 2013 correspondence as an attempt to commemorate what he claims he previously submitted.

A review of the claims file shows that there was no correspondence prior to November 8, 2012 indicating any dissatisfaction with the August 29, 2012 rating decision.  Although the Veteran has further claimed that he submitted his NOD along with his May 2013 dependency request, a review of that document reveals that it was only limited to the issue stated.  No other accompanying documents were found with that May 2013 submission.  While the Board finds that the Veteran may no doubt believe that he submitted the NOD alongside that May 2013 dependency request, the record does not support such assertion, affording the Veteran's statements in this regard low probative value.

As such, the Board notes that a NOD submitted over a year later does not meet the requirement to file such intention within one year of the rating decision with which a disagreement is founded.  While the Board is sympathetic to the Veteran's contentions that he did in fact submit a NOD in May 2013, the evidence presented via his statements are not enough to overcome a review of the complete record in this case.  He would have needed to file a NOD sometime before August 31, 2013 in order to initiate a valid appeal.  As his November 8, 2013 is over one year too late, the Veteran's appeal is denied for want of a timely submission.


ORDER

The Veteran did not submit a timely NOD to the August 29, 2012 rating decision; therefore, the appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


